Citation Nr: 1210240	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2008; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2009 and July 2010, on which occasions it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Therefore, the Board finds that its remand orders have been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  The Veteran was first diagnosed with hepatitis C many years after discharge from service.

2.  The Veteran had vaccinations by air gun injections during military service.

3.  The Board acknowledges that the evidence of record demonstrating heroin possession and use during military service were, in fact, medical records of a different servicemember.

4.  The Board finds the Veteran's assertions that he was exposed to blood or other bodily fluids during military service to be not credible.

5.  The evidence of record demonstrates extensive intranasal cocaine use and intravenous drug use, e.g. heroin, post-service, and that he underwent a drug rehabilitation program in 1991-92 during which he admitted such illicit drug use.

6.  The Board finds the Veteran not credible in his assertions that he has never used any intranasal cocaine or intravenous drugs.

7.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran's hepatitis C is more likely due to his post-service drug use than his air gun injections during military service.


CONCLUSION OF LAW

The criteria establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2008 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cirrhosis of the liver becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 

Additionsally, the following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows: 

* Population studies suggest HVC can be sexually transmitted. However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  * The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  * The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

CONCLUSION: 
The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 

On appeal, the Veteran has expressed his belief that he contracted hepatitis C during military service as a result of being vaccinated through air gun injections.  Alternatively, he contends that he was exposed to other drug-users' blood during military service, while serving as a combat engineer building bridges in Germany.  He specifically disputes that he has ever used any type of illegal or illicit drugs, such as heroin or cocaine, but does readily admit that he has used alcohol in the past.

The Board finds that the Veteran's statements are not credible and that the preponderance of the evidence demonstrates that his hepatitis C is related to his substance abuse.  Thus, the Veteran's claim of service connection for hepatitis C must be denied, as will be discussed more fully below.

The Veteran's service treatment records are void of any diagnosis of hepatitis C, as such disease did not become a recognized diagnosis until 1989.  However, the service treatment records are also negative for any other type of hepatitis, or any other liver symptomatology.  Moreover, the service treatment records fail to document any exposure to blood or other bodily fluids during service; those records, however, do demonstrate that the Veteran was vaccinated during service.

Following discharge from service, the earliest noted treatment records in the claims file are VA clinical reports dated in 1991.  The Veteran has not identified any private treatment he may have had since discharge from service.  

Because no objective medical evidence demonstrates compensable cirrhosis of the liver within one year of discharge from service, a grant of service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Turning to the issue of service connection on a nonpresumptive basis, the Board initially notes that the Veteran is currently diagnosed with chronic hepatitis C.  This was first diagnosed in October 1996 and was confirmed by a liver biopsy in April 1997.  He has been treated by VA since that time for his hepatitis C.  Thus, the first element of service connection has been met.  However, the Board finds that no continuity of symptomatology has been established on which to grant service connection given the many years following discharge from service until the diagnosis of hepatitis C in October 1996.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim.).  The Board acknowledges that the lack of contemporaneous medical records itself is not a basis for denying the claim.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Indeed, other evidence, including the Veteran's own lay statements, can overcome such gap in treatment, if those statements are competent and credible.  

In this case, the Veteran has indicated that he contracted hepatitis C in service due to either blood or other bodily fluid exposure or air gun injections; he has denied that he has ever used drugs.  The Board finds the Veteran not credible as to these assertions. 

The Board is allowed to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When assessing the credibility of evidence, the Board may properly consider internal consistency, facial probability, consistency with other evidence of record, and the demeanor of the witness (if a hearing is held).  See Caluza v. Brown, 7 Vet. App. 478, 511, aff'd per curium 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Board finds that the other evidence of record fails to corroborate the Veteran's exposure to blood or other bodily fluids in service.  First, the Veteran's noted job as a combat engineer does not, on its face, indicate that he would have come into contact with blood or other bodily fluids in the regular course of his duties, particularly in a non-combat zone in Germany.  Moreover, the service treatment records are completely void of any notation of any type of blood exposure.  Thus, the Board finds not credible the Veteran's assertions that exposure to blood was a typical part of his job, or that he had documented exposure to blood or other bodily fluids during service.

With respect to the Veteran's assertions that he was exposed to blood or other bodily fluids while he was building bridges, the Board does note that it is factually plausible that an accident could have occurred that exposed the Veteran to blood.  However, he has not identified any such incident in service.  Rather, his assertions throughout the record consist of varied and generalized statements that he worked with either German in-mates from Mannheim Prison, who were drug users, or with other fellow servicemembers, who were drug users.  

The assertion that the Veteran worked closely with German in-mates would appear to be implausible, though the contention that fellow servicemembers were drug users is plausible.  When asked in his November 2008 hearing to elaborate as to specific incidents of blood exposure, the Veteran provided only an incoherent response that did not squarely address the question, and appeared to change the topic.  In light of the Veteran's inability to provide specific details of any blood or bodily fluid exposure, and considering his seemingly evasive answers given at his hearing, as well as the general inconsistency in his reports, the Board simply finds the Veteran not credible as to any blood or bodily fluid exposure during military service as a combat engineer building bridges in Germany.

Likewise, the Board finds the Veteran not credible as to his assertions that he never used any illicit or illegal drugs.  The Board notes that the Veteran began a Chemical Addictive Rehabilitation Service (CARS) program in November 1991, that lasted through February 1992.  In a November 1991 in-take examination, the Veteran admitted to using many illegal drugs, including heroin, cocaine, PCP, methamphetamines, and downers.  In fact, in those records he admitted to using heroin for a year, with use ending in February 1985, and he indicated that he snorted cocaine for 4 years, with use ending in February 1985.  In those records, the physician believed the Veteran "would not be up front about his [drug abuse] and will try to look good in his relations with others."

In February 1992 CARS records, the Veteran admitted a 25 year history of alcohol abuse.  He also admitted to use of other substances, including IV drugs.  He stated his last IV drug use was 9 years ago at that time, but denied ever sharing his "works."  

In a November 1996 report, the Veteran denied having any blood transfusions and stated that he "almost never shared needles."  He denied any drug use in 1997 during VA treatment, but again endorsed cocaine use in June 2004.  He was again denying any drug abuse other than marijuana in August 2004.  

In his notice of disagreement and substantive appeal, the Veteran stated that he had never used any illegal drugs that could cause hepatitis C.  He additionally disputed the fact that the record demonstrated any IV drug use of any kind.  Likewise, he explicitly denied any illicit drug use at his November 2008 hearing, and he specifically noted that the service treatment records associated with his claims file noting heroin possession in service were actually those of another servicemember.  

The Board acknowledges that records reflecting in-service possession and drug use do relate to a servicemember other than the Veteran.  In any event, the record is nevertheless quite clear that far before the Veteran filed a claim for VA benefits, he admitted use of illicit drugs, including intranasal cocaine and IV drugs, such as heroin, as indicated in treatment records dated in 1991 and 1992.  The Board finds those contemporaneous medical records more credible and probative than the Veteran self-interested statements in pursuit of VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest may affect the credibility of the declarant's lay statements).

Thus, the Board notes that the credible risk factors for contracting hepatitis C of record include: intranasal cocaine and IV drug use (substance abuse) and air gun injections during military service.  In light of those accepted risk factors, the Board turns to the evidence addressing the etiology of the Veteran's hepatitis C.  

The Board initially acknowledges that the Veteran has submitted statements that his hepatitis C is due blood and other bodily fluid exposure during service.  However, as the Board found those assertions to be not credible as discussed above, this decision not discuss any medical opinions regarding such as a probable etiology of his hepatitis C.

The Veteran has also stated that he contracted hepatitis C due to air gun injections and he submitted several internet articles documenting hepatitis C as a possible etiology of hepatitis C.  He also submitted a December 2005 letter from his VA primary care physician, who stated that the Veteran had been vaccinated by air gun injection during service.  She stated that it was more likely than not that his exposure to hepatitis C was during his period of service.  No rationale for any such opinion was given at that time.

Finally, the Veteran underwent a VA examination in June 2005.  During that examination, he estimated that his diagnosis of hepatitis C had been rendered sometime in 1992.  The examiner noted the liver biopsy in April 1997 showing chronic hepatitis C.  The Veteran indicated his belief that air gun injections were responsible for his hepatitis C.  He denied any blood transfusions, though the examiner noted right hernia repair procedures in 1985 and 2004; the Veteran denied any other surgical procedures.  The examiner noted that the Veteran was a combat engineer in the military and was not exposed to any blood or body fluids in service.  The Veteran stated he had never used IV drugs, though the examiner noted the extensive history in the claims file of IV drug use, particularly the CARS program records from 1992.  The examiner noted the in-service treatment records of drug possession and drug use, though noted that the Veteran denied ever using heroin or cocaine.  He additionally endorsed having many different sexual partners, though he stated he used condoms every time.  He had been in jail numerous times, but he also denied using any personal items with other people while in jail.  The Veteran was currently clean and sober, but endorsed using alcohol extensively, beginning at age 11.  He denied any other risk factors.  

The examiner diagnosed the Veteran with chronic hepatitis C.  The examiner then noted that the Veteran's stated history contradicted the evidence in the claims file, particularly in reference to his IV drug use in the 1992 treatment notes.  In response to such conflicting information, the Veteran stated that he must have been misunderstood, and at present he denied ever having any drug use.  She did note that the Veteran was found in service with heroin.  The examiner stated that she suspected that his hepatitis C was more likely due to drug and alcohol use and less likely from air gun injections.  She noted that there was very little support that air gun injections transmitted hepatitis C and noted that in view of the Veteran's questionable background, it was more likely related to his drug and alcohol abuse.

The Board remanded the claim in July 2010, because as acknowledges above, the in-service documentation of heroin possession and use in service pertained to a different servicemember.  Accordingly, the Board asked that the June 2005 examiner issue an addendum to her opinion in light of that erroneous fact.  She rendered an addendum opinion in August 2010, which indicated that she reviewed the Veteran's entire claims file, which consisted of 8 volumes at that time.  She noted that review of his medical records did not mention any exposure to blood or other bodily fluids; she also noted that there were immunizations that he received but not any presence of blood, and that there was noted drug use by the Veteran during service, but not specifically IV or intranasal cocaine use.  Post-discharge records, the examiner noted, demonstrated use of IV drugs and cocaine, which she noted involved 4 years of snorting cocaine and one year of heroin use; such history was specifically noted in the 1992 treatment records.  She additionally noted that the Veteran admitted IV drug use, but denied sharing his "works" in 1992; she noted the in-take form also addressed heroin, PCP, meth and downers, as well as numerous treatments throughout the claims file for alcohol dependence.  

On the basis of this claims file review, the VA examiner stated that the Veteran's hepatitis C is more likely secondary to his drug use and not from vaccinations he received during military service by air guns.  She noted that at the time of her previous opinion the Center for Disease Control (CDC) did not have evidence to support hepatitis C by air gun injections, and she noted that the current literature does not support that avenue as a risk factor either.  She again noted the Veteran's contradictions in his statements as to his drug use history.  She noted that alcohol use was not a direct risk factor for hepatitis C, though a person under the influence of alcohol often has lessened inhibitions and/or forgets what they may have done or what they used.  She concluded that the Veteran's hepatitis C was more likely secondary to his drug use and less likely due to his air gun injections in military service.

Based on the above evidence, the Board finds that the preponderance of the evidence weighs in favor of denying the claim of service connection for hepatitis C.  While the Veteran is adamant that he has not used drugs at any time, as discussed above, such assertions are not found credible.  Moreover, the Veteran is not competent to render a medical opinion as to the etiology of his hepatitis C, which is a non-observable disease process, regardless of his adamant assertions that such is due to military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Likewise, the Board lends very little probative weight in this case to any of the internet articles which generally assert some relationship between hepatitis C infection and air gun injections, because such articles do not address the specific facts in this case.  

The Board also gives very little probative weight to the opinion of the Veteran's primary care physician.   Again, that opinion relates the hepatitis C to air gun injections in service.  However, it is not accompanied by any rationale.  Also, that opinion does not address the Veteran's extensive post-service history of IV drug and intranasal cocaine use demonstrated in the 1992 treatment records.  These deficiencies lessen the probative value of that opinion.  Consequently, the Board gives little to no probative value to that December 2005 opinion.

Instead, the Board finds the most probative evidence regarding etiology of the Veteran's hepatitis C is the June 2005 examiner's opinion and subsequent addendum clarification in August 2010.  Those opinions demonstrate an extensive consideration of the Veteran's contentions, including air gun injections in service and blood exposure.  As noted above, the Board does not find any assertions of blood or bodily fluid exposure credible, and the June 2005 examiner's opinions clearly note that no blood or bodily fluid exposure is shown in the record.  Moreover, the June 2005 examiner noted the extensive post-service drug use, particularly intranasal cocaine and IV drug use, as well as the Veteran's contradictory statements regarding his drug use history.  In light of her thorough review of the claims file, including the internet articles and literature on air gun injection transmission of hepatitis C by the CDC, she concluded that the Veteran's hepatitis C was more likely due to his post-service drug use than his air gun injections during military service.  The Board finds such evidence to be the most probative and competent evidence of record.

In light of the preponderance of the evidence weighing against the finding of a relationship to military service, the Board must deny service connection for hepatitis C on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hepatitis C is denied.





____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


